Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
Claims 1-22 are pending.
Election/Restrictions
Restriction to one of the following Species is required under 35 U.S.C. 121 as the application contains claims directed to the following patentably distinct Species:
a first exemplary integrated circuit structure described in paragraph [00135], of which claims 1-8 appear to read upon.
a second exemplary integrated circuit structure described in paragraph [00143] of which claims 9-18 appear to read upon.
a third exemplary integrated circuit structure described in paragraph [00153], of which claims 19-22 appear to read upon.
Please note that a listing of claims readable upon the Species D1-D3 in this Office Action is only a guide line, and not a binding to the applicant to elect from. However, as detailed below later, Applicant must include an identification of the species that is elected, and a listing of all claims readable thereon, including any claims subsequently added.
The species of different devices, Species D1-D3, as claimed are independent or distinct because they have been disclosed in different examples, and are characterized by mutually exclusive or distinct characteristics. The Species D1 has features of “a sub-
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there is no generic claim.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply:
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter as exemplified by the aforementioned mutually exclusive characteristics, while the species  § 808.02) and/or the prior art applicable to one species would not likely be applicable to another species; and/or the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. Therefore, restriction for examination purposes as indicated is proper.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The election may be made with or without traverse. To reserve a fight to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of fight to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, 
Applicant is reminded that upon the cancellation of claims encompassing to a non-elected species, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164.  The examiner can normally be reached on M-F 8:30-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARUN LU/Primary Examiner, Art Unit 2898